DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action on the merits in response to the request for continued examination filed on 11/09/2022. Applicant has amended claims 1, 9-10, 18-19, and 25 and canceled claims 8, 17, 23, and 26-27. Claims 1-7, 9-16, 18-22, and 24-25 are pending and examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "206" (see ¶ [059], [061], [065], [069], [075], and [076] of the specification).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sargisson (US 4,446,696), in view of Sheng (US 2018/0346108 A1), Zatorski (US 2015/0291276 A1), Spruce (US 2021/0254555 A1), and Bemment (US 2020/0263635 A1).
Regarding claim 1, Sargisson teaches (Figures 1 and 5-6) a turbomachinery engine comprising:
an unducted rotor assembly (72 – Figure 6) comprising a plurality of rotor blades (76 – Figure 6) arranged in a single row and defining a blade tip diameter;
a low-pressure turbine (24 – Figure 1) comprising a stage count defined by a number of rows of rotating blades of the low-pressure turbine (24);
a low-pressure shaft (16 – Figures 1 and 5) coupled to the low-pressure turbine (24); and
a gearbox (28 – Figure 1) comprising an input, an output, and a gear ratio, wherein the input of the gearbox (28) is coupled (via clutch 37) to the low-pressure shaft (16), and wherein the output of the gearbox (28) is coupled (via hub 36) to the unducted rotor assembly (72).
However, Sargisson does not teach the unducted rotor assembly comprises a disk loading within a range of 60-180 HP/ft2 at a takeoff flight condition.
Sheng teaches (¶ [0121], ll. 1-4) “The basic performance of the open fan, fan inside the (Fan-in-Wing) FIW configuration, and the whole FIW system can also be characterized by Disk Loading (DL) and Power Loading (PL). DL is a measure of the thrust generated per unit area, and PL is the ratio of thrust over power, which is an indication of the operating efficiency. The general trend is the same for the open fan, the fan inside FIW, and the FIW system, which indicates a reduced PL (low efficiency) as the DL increases” and a PL vs. DL graph (Figure 14A) for an open fan, thereby teaching that the disk loading of a fan can be varied. Therefore, the disk loading of a fan was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).
In this case, the recognized result is that the disk loading can be increased to increase the thrust power of the aircraft at the expense of its operating efficiency.
Therefore, since the general conditions of the claim, i.e. that the disk loading of a fan can be selected in order to provide a specific thrust capability of the aircraft, were disclosed in the prior art by Sheng, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to select a disk loading of the unducted rotor within the claimed range, in order to optimize the thrust power of the aircraft while minimizing the reduction to its operating efficiency, as taught by Sheng. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Furthermore, "[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
However, Sargisson, in view of Sheng, does not teach an unducted vane assembly comprising a plurality of cantilevered outlet guide vanes disposed aft of the unducted rotor assembly.
Zatorski teaches (Figure 1) an unducted vane assembly (30) comprising a plurality of cantilevered outlet guide vanes (31) disposed aft of an unducted rotor assembly (20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sargisson, in view of Sheng, by including an unducted vane assembly comprising a plurality of cantilevered outlet guide vanes disposed aft of the unducted rotor assembly, in order to provide an increased level of induced efficiency of the engine, as taught by Zatorski (¶ [0031], ll. 1-5).
However, Sargisson, in view of Sheng and Zatorski, does not teach the unducted rotor assembly is configured to rotate at a rotational speed of 400-1500 rpm at a cruise flight condition; and
an engine correlation parameter that is greater than 0.17 and less than 0.83, wherein the engine correlation parameter equals D/N/GR, wherein D is the blade tip diameter measured in feet, wherein N is the stage count of the low-pressure turbine, and wherein GR is the gear ratio of the gearbox,
wherein the turbomachinery engine is configured to operate at a cruise flight condition greater than 0.6 Mach and less than 0.9 Mach.
Spruce teaches (Figure 1) a similar turbomachinery engine (10) comprising an unducted rotor assembly (23 – see ¶ [0281], ll. 16-20, which teaches that “the disclosure may apply, for example, to any type of gas turbine engine, such as an open rotor”) that is configured to rotate at a rotational speed of 400-1500 rpm at a cruise flight condition (¶ [0220], ll. 13-18: “the rotational speed of the fan at cruise conditions for an engine having a fan diameter in the range of from 330 cm to 380 cm may be in the range of from 1200 rpm to 2000 rpm, for example in the range of from 1300 rpm to 1800 rpm, for example in the range of from 1400 rpm to 1800 rpm”),
wherein the turbomachinery engine (10) is configured to operate at a cruise flight condition greater than 0.6 Mach and less than 0.9 Mach (¶ [0234], ll. 1-3: “the forward speed at the cruise condition may be any point in the range of from Mach 0.7 to 0.9”).
Spruce further teaches:
¶ [0219]: a plurality of rotor blades (23) defining a blade tip diameter ranging from 220 cm (7.22 feet) to 420 cm (13.8 feet)
¶ [0217]: a low pressure turbine (19 – Figure 1) that “may comprise any number of stages, for example multiple stages”
¶ [0214]: a gearbox (30) having a gear ratio ranging from 2.5 to 4.2.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbomachinery engine of Sargisson, in view of Sheng and Zatorski, to have the above engine parameters mentioned in Spruce, in order to reduce the rotational input speed for the fan or propeller to allow it to operate in a more favourable efficiency regime, as taught by Spruce (¶ [0241], ll. 11-15).
However, Sargisson, in view of Sheng, Zatorski, and Spruce, does not teach a specific stage count of the low-pressure turbine.
Bemment teaches (Figure 1) a turbomachinery engine (10) having similar engine parameters (see ¶ [0033] and [0056]), and Bemment further teaches a low pressure turbine (19) having a stage count ranging from 2 to 5 (¶ [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the low-pressure turbine of Sargisson, in view of Sheng, Zatorski, and Spruce, to have a stage count ranging from 2 to 5, since it has been held that choosing from a finite number of identified, predictable solutions (in this case, a stage count within the ranges given by Bemment), with a reasonable expectation of success (in this case, to have a low-pressure turbine comprise any number of stages, as taught by Spruce) was an obvious extension of prior art teachings. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(E), therefore providing:
an engine correlation parameter that is greater than 0.17 and less than 0.83 (see analysis below, which shows that Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment’s ECP range overlaps the claimed range).
Analysis of Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment’s engine correlation parameter (ECP):
Blade tip diameter, D (from Spruce, ¶ [0219]): ranges from 220 cm (7.22 feet) to 420 cm (13.8 feet)
Stage count of low-pressure turbine, N (from Bemment, ¶ [0036]): ranges from 2 to 5
Gear ratio, GR (from Spruce, ¶ [0214]): ranges from 2.5 to 4.2
Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment’s ECP range is calculated as follows:
ECPmin = Dmin/Nmax/GRmax = 7.22/5/4.2 = 0.34
ECPmax = Dmax/Nmin/GRmin = 13.8/2/2.5 = 2.76
Therefore, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment’s ECP ranges from 0.34 to 2.76.
The recitations “comprises a disk loading within a range of 60-180 HP/ft2 at a takeoff flight condition”, “configured to rotate at a rotational speed of 400-1500 rpm at a cruise flight condition”, and “configured to operate at a cruise flight condition greater than 0.6 Mach and less than 0.9 Mach” are statements of intended use and the structure of the device as taught by Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 2, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment, teaches the invention as claimed and as discussed above for claim 1, including the engine correlation parameter is greater than 0.17 and less than 0.63 (as shown in the rejection of claim 1, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment’s ECP ranges from 0.34 to 2.76).
Regarding claim 3, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment, teaches the invention as claimed and as discussed above for claim 1, including the gear ratio is within a range of 4:1 to 12:1 (as shown in the rejection of claim 1, the gear ratio ranges from 2.5 to 4.2 per Spruce, ¶ [0214]).
Regarding claim 4, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment, teaches the invention as claimed and as discussed above for claim 1, including the stage count of the low-pressure turbine (Sargisson, 24) is between 3 and 8 (as shown in the rejection of claim 1, the stage count of the low-pressure turbine ranges from 2 to 5 per Bemment, ¶ [0036]).
Regarding claim 5, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment, teaches the invention as claimed and as discussed above for claim 1, including the stage count of the low- pressure turbine (Sargisson, 24) is between 4 and 6 (as shown in the rejection of claim 1, the stage count of the low-pressure turbine ranges from 2 to 5 per Bemment, ¶ [0036]).
Regarding claim 6, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment as discussed so far, teaches the invention as claimed and as discussed above for claim 1, except for the unducted rotor assembly comprising 8-20 rotor blades.
Spruce further teaches (Figure 1) the unducted rotor assembly (23) comprises 8-20 rotor blades (¶ [0231]: “The fan of a gas turbine as described and/or claimed herein may have any desired number of fan blades, for example 14, 16, 18, 20, 22, 24 or 26 fan blades”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the unducted rotor assembly of Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment as discussed so far, to comprise 8-20 rotor blades, for the same reasons as discussed in the rejection of claim 1.
Regarding claim 7, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment as discussed so far, teaches the invention as claimed and as discussed above for claim 1, except for the unducted rotor assembly comprising 8-14 rotor blades.
Spruce further teaches (Figure 1) the unducted rotor assembly (23) comprises 8-14 rotor blades (¶ [0231]: “The fan of a gas turbine as described and/or claimed herein may have any desired number of fan blades, for example 14, 16, 18, 20, 22, 24 or 26 fan blades”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the unducted rotor assembly of Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment as discussed so far, to comprise 8-14 rotor blades, for the same reasons as discussed in the rejection of claim 1.
Regarding claim 9, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment, teaches the invention as claimed and as discussed above for claim 1, and Sargisson further teaches (Figures 1 and 6) a core engine (10 – Figure 1), a first stream, a second stream, and a third stream (see upcoming figures), wherein the second stream (see annotated Figure 6 on next page) is defined by a second flow path across the unducted rotor (72 – Figure 6) and through the low-pressure turbine (24 – Figure 1) of the core engine (10).

    PNG
    media_image1.png
    475
    609
    media_image1.png
    Greyscale

Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment, further teaches wherein the first stream (see annotated Figure 6 on next page) is defined by a first flow path across the unducted rotor assembly (Sargisson, 72) and the unducted vane assembly (Zatorski, 30), bypassing the core engine (Sargisson, 10), and wherein the third stream (see annotated Figure 6 on next page) is defined by a third flow path across the unducted rotor assembly (72), into the core engine (10), and exiting the core engine (10) forward of the low-pressure turbine (Sargisson, 24) and aft of the unducted vane assembly (30).

    PNG
    media_image2.png
    491
    643
    media_image2.png
    Greyscale

Regarding claim 10, Sargisson teaches (Figures 1 and 5-6) a single unducted rotor (as evidenced by propellers 12 and 72) turbomachinery engine comprising:
a core engine (10 – Figure 1) comprising an outer casing (56 – Figure 1);
a low-pressure turbine (24 – Figure 1) disposed within the outer casing (56) and defining a stage count;
a low-pressure spool (16 – Figures 1 and 5) disposed within the outer casing (56) and coupled to the low-pressure turbine (24);
a gearbox (28 – Figure 1) defining a gear ratio; and
an unducted rotor assembly (72 – Figure 6) comprising a plurality of rotor blades (76 – Figure 6) defining a blade tip diameter; the unducted rotor assembly (72) coupled (via clutch 37) to the low-pressure spool (16) via the gearbox (28).
However, Sargisson does not teach the unducted rotor assembly comprises a disk loading within a range of 60-180 HP/ft2 at a takeoff flight condition.
Sheng teaches (¶ [0121], ll. 1-4) “The basic performance of the open fan, fan inside the FIW configuration, and the whole FIW system can also be characterized by Disk Loading (DL) and Power Loading (PL). DL is a measure of the thrust generated per unit area, and PL is the ratio of thrust over power, which is an indication of the operating efficiency. The general trend is the same for the open fan, the fan inside FIW, and the FIW system, which indicates a reduced PL (low efficiency) as the DL increases” and a PL vs. DL graph (Figure 14A) for an open fan, thereby teaching that the disk loading of a fan can be varied. Therefore, the disk loading of a fan is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).
In this case, the recognized result is that the disk loading can be increased to increase the thrust power of the aircraft at the expense of its operating efficiency.
Therefore, since the general conditions of the claim, i.e. that the disk loading of a fan can be selected in order to provide a specific thrust capability of the aircraft, were disclosed in the prior art by Sheng, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to select a disk loading of the unducted rotor within the claimed range, in order to optimize the thrust power of the aircraft while minimizing the reduction to its operating efficiency, as taught by Sheng. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Furthermore, "[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
However, Sargisson, in view of Sheng, does not teach an unducted vane assembly comprising a plurality of stationary outlet guide vanes disposed aft of the unducted rotor assembly and extending outwardly from the outer casing of the core engine.
Zatorski teaches (Figure 1) an unducted vane assembly (30) comprising a plurality of cantilevered outlet guide vanes (31) disposed aft of an unducted rotor assembly (20) and extending outwardly from an outer casing (via root 33) of a core engine (40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sargisson, in view of Sheng, by including an unducted vane assembly comprising a plurality of stationary outlet guide vanes disposed aft of the unducted rotor assembly and extending outwardly from the outer casing of the core engine, in order to provide an increased level of induced efficiency of the engine, as taught by Zatorski (¶ [0031], ll. 1-5).
However, Sargisson, in view of Sheng and Zatorski, does not teach the unducted rotor turbomachinery engine defines an engine correlation parameter equal to the blade tip diameter measured in feet, divided by the stage count of the low-pressure turbine, divided by the gear ratio of the gearbox, and wherein the engine correlation parameter is greater than 0.17 and less than 0.83.
Spruce teaches (Figure 1) a similar turbomachinery engine (10) comprising an unducted rotor assembly (23 – see ¶ [0281], ll. 16-20, which teaches that “the disclosure may apply, for example, to any type of gas turbine engine, such as an open rotor”), and Spruce further teaches:
¶ [0219]: a plurality of rotor blades (23) defining a blade tip diameter ranging from 220 cm (7.22 feet) to 420 cm (13.8 feet)
¶ [0217]: a low pressure turbine (19 – Figure 1) that “may comprise any number of stages, for example multiple stages”
¶ [0214]: a gearbox (30) having a gear ratio ranging from 2.5 to 4.2.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbomachinery engine of Sargisson, in view of Sheng and Zatorski, to have the above engine parameters mentioned in Spruce, in order to reduce the rotational input speed for the fan or propeller to allow it to operate in a more favourable efficiency regime, as taught by Spruce (¶ [0241], ll. 11-15).
However, Sargisson, in view of Sheng, Zatorski, and Spruce, does not teach a specific stage count of the low-pressure turbine.
Bemment teaches (Figure 1) a turbomachinery engine (10) having similar engine parameters (see ¶ [0033] and [0056]), and Bemment further teaches a low pressure turbine (19) having a stage count ranging from 2 to 5 (¶ [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the low-pressure turbine of Sargisson, in view of Sheng, Zatorski, and Spruce, to have a stage count ranging from 2 to 5, since it has been held that choosing from a finite number of identified, predictable solutions (in this case, a stage count within the ranges given by Bemment), with a reasonable expectation of success (in this case, to have a low-pressure turbine comprise any number of stages, as taught by Spruce) was an obvious extension of prior art teachings. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(E), therefore providing:
the single rotor turbomachinery engine defines an engine correlation parameter equal to the blade tip diameter measured in feet, divided by the stage count of the low-pressure turbine (Sargisson, 24), divided by the gear ratio of the gearbox (Sargisson, 28), and wherein the engine correlation parameter is greater than 0.17 and less than 0.83 (see analysis below, which shows that Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment’s ECP range overlaps the claimed range).
Analysis of Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment’s engine correlation parameter (ECP):
Blade tip diameter, D (from Spruce, ¶ [0219]): ranges from 220 cm (7.22 feet) to 420 cm (13.8 feet)
Stage count of low-pressure turbine, N (from Bemment, ¶ [0036]): ranges from 2 to 5
Gear ratio, GR (from Spruce, ¶ [0214]): ranges from 2.5 to 4.2
Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment’s ECP range is calculated as follows:
ECPmin = Dmin/Nmax/GRmax = 7.22/5/4.2 = 0.34
ECPmax = Dmax/Nmin/GRmin = 13.8/2/2.5 = 2.76
Therefore, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment’s ECP ranges from 0.34 to 2.76.
The recitation “comprises a disk loading within a range of 60-180 HP/ft2 at a takeoff flight condition” is a statement of intended use and the structure of the device as taught by Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 11, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment, teaches the invention as claimed and as discussed above for claim 10, including the engine correlation parameter is greater than 0.17 and less than 0.63 (as shown in the rejection of claim 10, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment’s ECP ranges from 0.34 to 2.76).
Regarding claim 12, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment, teaches the invention as claimed and as discussed above for claim 10, including the gear ratio is within a range of 4:1 to 12:1 (as shown in the rejection of claim 10, the gear ratio ranges from 2.5 to 4.2 per Spruce, ¶ [0214]).
Regarding claim 13, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment, teaches the invention as claimed and as discussed above for claim 10, including the stage count of the low-pressure turbine (Sargisson, 24) is between 3 and 8 (as shown in the rejection of claim 10, the stage count of the low-pressure turbine ranges from 2 to 5 per Bemment, ¶ [0036]).
Regarding claim 14, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment, teaches the invention as claimed and as discussed above for claim 10, including the stage count of the low- pressure turbine (Sargisson, 24) is between 4 and 6 (as shown in the rejection of claim 10, the stage count of the low-pressure turbine ranges from 2 to 5 per Bemment, ¶ [0036]).
Regarding claim 15, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment as discussed so far, teaches the invention as claimed and as discussed above for claim 10, except for the unducted rotor assembly comprising 8-20 rotor blades.
Spruce further teaches (Figure 1) the unducted rotor assembly (23) comprises 8-20 rotor blades (¶ [0231]: “The fan of a gas turbine as described and/or claimed herein may have any desired number of fan blades, for example 14, 16, 18, 20, 22, 24 or 26 fan blades”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the unducted rotor assembly of Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment as discussed so far, to comprise 8-20 rotor blades, for the same reasons as discussed in the rejection of claim 10.
Regarding claim 16, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment as discussed so far, teaches the invention as claimed and as discussed above for claim 10, except for the unducted rotor assembly comprising 8-14 rotor blades.
Spruce further teaches (Figure 1) the unducted rotor assembly (23) comprises 8-14 rotor blades (¶ [0231]: “The fan of a gas turbine as described and/or claimed herein may have any desired number of fan blades, for example 14, 16, 18, 20, 22, 24 or 26 fan blades”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the unducted rotor assembly of Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment as discussed so far, to comprise 8-14 rotor blades, for the same reasons as discussed in the rejection of claim 10.
Regarding claim 18, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment, teaches the invention as claimed and as discussed above for claim 10, and Sargisson further teaches (Figures 1 and 6) a second stream (see annotated Figure 6 on page 11) defined by a second flow path across the unducted rotor (72 – Figure 6) and through the low-pressure turbine (24 – Figure 1) of the core engine (10).
Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment, further teaches a first stream (see annotated Figure 6 on page 12) defined by a first flow path across the unducted rotor assembly (Sargisson, 72) and the unducted vane assembly (Zatorski, 30), bypassing the core engine (Sargisson, 10); and
a third stream (see annotated Figure 6 on page 12) defined by a third flow path across the unducted rotor assembly (72), into the core engine (10), and exiting the outer casing (Sargisson, 56) of the core engine (10) forward of the low-pressure turbine (Sargisson, 24) and aft of the unducted vane assembly (30).
Claims 19-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sargisson (US 4,446,696), in view of Sheng (US 2018/0346108 A1), Zatorski (US 2015/0291276 A1), Spruce (US 2021/0254555 A1), Bemment (US 2020/0263635 A1), and Miller (US 2018/0080411 A1).
Regarding claim 19, Sargisson teaches (Figures 1 and 5-6) a turbomachinery engine comprising:
an unducted propulsor assembly (72 – Figure 6) comprising a plurality of propulsor blades (76 – Figure 6) arranged in a single row and defining a blade tip diameter;
a low-pressure compressor (LPC) (12 – Figures 1 and 5) comprising one or more LPC rotors which define a LPC stage count;
a low-pressure turbine (24 – Figure 1) comprising a plurality of LPT rotors which define a stage count;
a low-pressure shaft (16 – Figures 1 and 5) coupled to the low-pressure compressor (12) and the low-pressure turbine (24);
a high-pressure compressor (HPC) (18 – Figure 1) comprising a plurality of HPC rotors which define a HPC stage count;
a high-pressure turbine (HPT) (22 – Figure 1) comprising one or more HPT rotors which define a HPT stage count;
a high-pressure shaft (26 – Figure 1) coupled to the high-pressure compressor (18) and the high-pressure turbine (22);
a gearbox (28 – Figure 1) comprising an input, an output, and a gear ratio, wherein the input is coupled (via clutch 37) to the low-pressure shaft (16) and is configured to rotate at a first rotational speed, and wherein the output of the gearbox (28) is coupled (via hub 36) to the unducted propulsor assembly (72) and is configured to rotate at a second rotational speed, which is less than the first rotational speed (col. 3, ll. 45-47: “the rotatable shaft 16 drives the propeller 14 through a gear train 28 that reduces the propeller rotational speed”), and wherein the gear ratio is defined by a ratio of the first rotational speed to the second rotational speed.
However, Sargisson does not teach the unducted rotor assembly comprises a disk loading within a range of 60-180 HP/ft2 at a takeoff flight condition.
Sheng teaches (¶ [0121], ll. 1-4) “The basic performance of the open fan, fan inside the FIW configuration, and the whole FIW system can also be characterized by Disk Loading (DL) and Power Loading (PL). DL is a measure of the thrust generated per unit area, and PL is the ratio of thrust over power, which is an indication of the operating efficiency. The general trend is the same for the open fan, the fan inside FIW, and the FIW system, which indicates a reduced PL (low efficiency) as the DL increases” and a PL vs. DL graph (Figure 14A) for an open fan, thereby teaching that the disk loading of a fan can be varied. Therefore, the disk loading of a fan is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).
In this case, the recognized result is that the disk loading can be increased to increase the thrust power of the aircraft at the expense of its operating efficiency.
Therefore, since the general conditions of the claim, i.e. that the disk loading of a fan can be selected in order to provide a specific thrust capability of the aircraft, were disclosed in the prior art by Sheng, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to select a disk loading of the unducted rotor within the claimed range, in order to optimize the thrust power of the aircraft while minimizing the reduction to its operating efficiency, as taught by Sheng. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
However, Sargisson, in view of Sheng as discussed so far, does not teach a net efficiency within a range of 0.57-0.75 at the takeoff flight condition.
Sheng further teaches (¶ [0150], ll. 1-7) “The propulsive efficiency (TV/P, where T is thrust, V is forward speed, and P is the fan power consumption) is a measure of the thrust generated by the FIW system at unit power consumption for a given forward flight speed, which is shown in FIG. 33A. It shows a decreased propulsive efficiency in both fan and wing, as well as the FIW system, with the increase of the fan pitch angle” and a Propulsive Efficiency vs Fan Pitch Angle (θ) graph (Figure 33A) for a baseline fan, thereby teaching that the propulsive efficiency of a fan can be varied. Therefore, the propulsive efficiency of a fan is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).
In this case, the recognized result is that the propulsive efficiency may be increased or decreased by varying the fan pitch angle.
Therefore, since the general conditions of the claim, i.e. that the propulsive efficiency of a fan can be varied by varying the fan pitch angle, were disclosed in the prior art by Sheng, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to vary fan pitch angle of the unducted propulsor assembly such that the resulting net efficiency is within the claimed range of 0.57-0.75 at the takeoff flight condition, in order to optimize the propulsive efficiency of the fan, as taught by Sheng. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Furthermore, "[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
However, Sargisson, in view of Sheng, does not teach an unducted vane assembly comprising a plurality of stationary outlet guide vanes disposed aft of the unducted rotor assembly and extending outwardly from the outer casing of the core engine in a cantilevered manner.
Zatorski teaches (Figure 1) an unducted vane assembly (30) comprising a plurality of cantilevered outlet guide vanes (31) disposed aft of an unducted rotor assembly (20) and extending outwardly from an outer casing (via root 33) of a core engine (40) in a cantilevered manner.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sargisson, in view of Sheng, by including an unducted vane assembly comprising a plurality of stationary outlet guide vanes disposed aft of the unducted rotor assembly and extending outwardly from the outer casing of the core engine in a cantilevered manner, in order to provide an increased level of induced efficiency of the engine, as taught by Zatorski (¶ [0031], ll. 1-5).
However, Sargisson, in view of Sheng and Zatorski, does not teach the blade tip diameter is within a range of 8-16 feet;
wherein the LPT stage count is within a range of 3-8;
wherein the gear ratio is within a range of 6-12; and
an engine correlation parameter that is greater than 0.17 and less than 0.83, wherein the engine correlation parameter equals D/N/GR, wherein D is the blade tip diameter measured in feet, wherein N is the stage count of the low-pressure turbine, and wherein GR is the gear ratio of the gearbox.
Spruce teaches (Figure 1) a similar turbomachinery engine (10) comprising an unducted rotor assembly (23 – see ¶ [0281], ll. 16-20, which teaches that “the disclosure may apply, for example, to any type of gas turbine engine, such as an open rotor”) that is configured to rotate at a rotational speed of 400-1500 rpm at a cruise flight condition (¶ [0220], ll. 13-18: “the rotational speed of the fan at cruise conditions for an engine having a fan diameter in the range of from 330 cm to 380 cm may be in the range of from 1200 rpm to 2000 rpm, for example in the range of from 1300 rpm to 1800 rpm, for example in the range of from 1400 rpm to 1800 rpm”),
wherein the turbomachinery engine (10) is configured to operate at a cruise flight condition greater than 0.6 Mach and less than 0.9 Mach (¶ [0234], ll. 1-3: “the forward speed at the cruise condition may be any point in the range of from Mach 0.7 to 0.9”).
Spruce further teaches:
¶ [0219]: a plurality of rotor blades (23) defining a blade tip diameter ranging from 220 cm (7.22 feet) to 420 cm (13.8 feet)
¶ [0217]: a low pressure turbine (19 – Figure 1) that “may comprise any number of stages, for example multiple stages”
¶ [0214]: a gearbox (30) having a gear ratio ranging from 2.5 to 4.2.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbomachinery engine of Sargisson, in view of Sheng and Zatorski, to have the above engine parameters mentioned in Spruce, in order to reduce the rotational input speed for the fan or propeller to allow it to operate in a more favourable efficiency regime, as taught by Spruce (¶ [0241], ll. 11-15).
However, Sargisson, in view of Sheng, Zatorski, and Spruce, does not teach a specific stage count of the low-pressure turbine such that the LPT stage count is within a range of 3-8.
Bemment teaches (Figure 1) a turbomachinery engine (10) having similar engine parameters (see ¶ [0033] and [0056]), and Bemment further teaches a low pressure turbine (19) having a stage count ranging from 2 to 5 (¶ [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the low-pressure turbine of Sargisson, in view of Sheng, Zatorski, and Spruce, to have a stage count within a range of 3-8, since it has been held that choosing from a finite number of identified, predictable solutions (in this case, a stage count within the ranges given by Bemment), with a reasonable expectation of success (in this case, to have a low-pressure turbine comprise any number of stages, as taught by Spruce) was an obvious extension of prior art teachings. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(E).
However, Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment, does not teach that the gear ratio is within a range of 6-12.
It is noted that Spruce teaches a gear ratio within a range of 2.5-4.2 (¶ [0214], ll. 5-9: “The gearbox may have any desired reduction ratio…for example greater than 2.5, for example in the range of from 3 to 4.2”) and that “In some arrangements, the gear ratio may be outside these ranges” (¶ [0214], ll. 15-16).
Miller teaches (Figure 1) a similar turbomachinery engine (100) comprising a gearbox (152) having a gear ratio within a range of 6-12 (¶ [0027], ll. 8-11: “the gear ratio may be greater than about two (2) and less than about five (5.0), or alternatively may be greater than about six (6) and less than about ten (10)”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the low-pressure turbine of Sargisson, in view of Sheng, Zatorski, Spruce, and Bemment, to have a gear ratio within a range of 6-12, since it has been held that choosing from a finite number of identified, predictable solutions (in this case, a gear ratio within the ranges given by Miller), with a reasonable expectation of success (in this case, to have a gearbox comprise a gear ratio outside of Spruce’s range of 2.5-4.2) was an obvious extension of prior art teachings. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(E), therefore providing:
an engine correlation parameter that is within a range of 0.17-0.83 (see analysis below, which shows that Sargisson, in view of Sheng, Zatorski, Spruce, Bemment, and Miller’s ECP range overlaps the claimed range), wherein the engine correlation parameter equals D/N/GR, wherein D is the blade tip diameter of the propulsor blades (Sargisson, 76) measured in feet, wherein N is the LPT stage count of the low-pressure turbine (Sargisson, 24), and wherein GR is the gear ratio of the gearbox (Sargisson, 28).
Analysis of Sargisson, in view of Sheng, Zatorski, Spruce, Bemment, and Miller’s engine correlation parameter (ECP):
Blade tip diameter, D (from Spruce, ¶ [0219]): ranges from 220 cm (7.22 feet) to 420 cm (13.8 feet)
Stage count of low-pressure turbine, N (from Bemment, ¶ [0036]): ranges from 2 to 5
Gear ratio, GR (from Miller, ¶ [0027]): ranges from 6 to 10
Bemment, in view of Miller’s ECP range is calculated as follows:
ECPmin = Dmin/Nmax/GRmax = 7.22/5/10 = 0.14
ECPmax = Dmax/Nmin/GRmin = 13.8/2/6 = 1.15
Therefore, Sargisson, in view of Sheng, Zatorski, Spruce, Bemment, and Miller’s ECP ranges from 0.14 to 1.15.
The recitation “comprises a disk loading within a range of 60-180 HP/ft2 and a net efficiency within a range of 0.57-0.75 at a takeoff flight condition” is a statements of intended use and the structure of the device as taught by Sargisson, in view of Sheng, Zatorski, Spruce, Bemment, and Miller, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 20, Sargisson, in view of Sheng, Zatorski, Spruce, Bemment, and Miller, teaches the invention as claimed and as discussed above for claim 19, including the engine correlation parameter is greater than 0.17 and less than 0.63 (as shown in the rejection of claim 19, Sargisson, in view of Sheng, Zatorski, Spruce, Bemment, and Miller’s ECP ranges from 0.14 to 1.15).
Regarding claim 21, Sargisson, in view of Sheng, Zatorski, Spruce, Bemment, and Miller as discussed so far, teaches the invention as claimed and as discussed above for claim 19, except for the unducted rotor assembly comprising 8-20 rotor blades.
Spruce further teaches (Figure 1) the unducted rotor assembly (23) comprises 8-20 rotor blades (¶ [0231]: “The fan of a gas turbine as described and/or claimed herein may have any desired number of fan blades, for example 14, 16, 18, 20, 22, 24 or 26 fan blades”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the unducted rotor assembly of Sargisson, in view of Sheng, Zatorski, Spruce, Bemment, and Miller as discussed so far, to comprise 8-20 rotor blades, for the same reasons as discussed in the rejection of claim 19.
Regarding claim 22, Sargisson, in view of Sheng, Zatorski, Spruce, Bemment, and Miller as discussed so far, teaches the invention as claimed and as discussed above for claim 19, except for the unducted rotor assembly comprising 8-14 rotor blades.
Spruce further teaches (Figure 1) the unducted rotor assembly (23) comprises 8-14 rotor blades (¶ [0231]: “The fan of a gas turbine as described and/or claimed herein may have any desired number of fan blades, for example 14, 16, 18, 20, 22, 24 or 26 fan blades”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the unducted rotor assembly of Sargisson, in view of Sheng, Zatorski, Spruce, Bemment, and Miller as discussed so far, to comprise 8-14 rotor blades, for the same reasons as discussed in the rejection of claim 19.
Regarding claim 24, Sargisson, in view of Sheng, Zatorski, Spruce, Bemment, and Miller as discussed so far, teaches the invention as claimed and as discussed above for claim 19, including the blade tip diameter is within a range of 8-14 feet, 11-14 feet, or 10-16 feet (as shown in the rejection of claim 19, the blade tip diameter is within a range of 220 cm (7.22 feet) to 420 cm (13.8 feet) per Spruce, ¶ [0219]).
Regarding claim 25, Sargisson, in view of Sheng, Zatorski, Spruce, Bemment, and Miller as discussed so far, teaches the invention as claimed and as discussed above for claim 19, including (see Figure 6 of Sargisson) a ducted fan assembly (86) disposed aft of the unducted propulsor assembly (72), inward of the unducted vane assembly (see annotated Figure 6 on page 12 for an assumed location of Zatorski’s vane assembly 30), and forward of the LPC (12 – Figures 1 and 5).

Response to Arguments
Applicant’s arguments regarding the new limitations in the claims are addressed in the body of
the prior-art rejections above.
Applicant's arguments filed November have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “Sheng fails to disclose or suggest and teaches away from an unducted rotor with a disk loading within a range of 60-180 HP/ft2 at a flight condition, as recited in amended claim 1”, it is noted that Sheng teaches the disk loading being a result-effective variable. Consequently, it has long been held that varying the disk loading of a prior art fan to the claimed ranges - in order to optimize the propulsive efficiency of the fan, was an obvious extension of prior art teachings.
Regarding Applicant’s argument that “Sheng discloses a disk loading for an open fan of less than 50 for a fan rpm of 7162 or less than 16 for a fan rpm of 3700, as shown below in FIGS. 14A-14B of Sheng”, the disk loading (DL) of Sheng is not in the same units as the DL of Applicant’s claims. Sheng’s DL is “a measure of the thrust (the units of which are in lbf) generated per unit area” (Sheng, ¶ [0121], l. 4), whereas Applicant’s claimed DL is in horsepower (HP) per unit area. Since the units for thrust are not the same as the units for power, the numerical values of Sheng’s DL are not comparable to Applicant’s claimed DL without additional information.
However, Applicant’s claimed limitation “wherein the unducted rotor assembly comprises a disk loading within a range of 60-180 HP/ft2 at a takeoff flight condition” is a statement of intended use of the fan, and/or a desired result of the fan operation, due to the fact that (1) disk loading is a variable parameter that can be increased or decreased based upon a flight condition, and (2) the limitation does not appear to provide any structural differences from the prior art structure. Examiner posits that the prior art structure is capable of being operated at, and/or achieving a disk loading of 60-180 HP/ft2 by either increasing the drive power to the unducted rotor assembly, or choosing a smaller fan diameter so that the swept area is smaller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741 

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741